Case 1:19-cv-00615-NG-SJB Document 19 Filed 03/29/19 Page 1 of 1 PageID #: 134




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

                                      x
                                      :
MUHAN CUI,                            : NOTICE OF APPEARANCE
                          Plaintiff, :
          v.                          : Case No. 1:19-cv-615 (NG)
                                      :
RICHARD XIA, EMMCO NQMC, L.P. and
                                      :
FLEET NEW YORK METROPOLITAN
                                      :
REGIONAL CENTER LLC,
                          Defendants, :
                                      :
                                      :
                                      :
                                      :
                                      x

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

               Please enter my appearance as counsel in this case for defendants EMMCO

NQMC, L.P. and Fleet New York Metropolitan Regional Center LLC. I certify that I am

admitted to practice in this Court.

Dated: New York, New York
       March 29, 2019

                                               /s/ Lisa McAnearney
                                               Lisa McAnearney
                                               SULLIVAN & CROMWELL LLP
                                               125 Broad Street
                                               New York, New York 10004-2498
                                               mcanearneyl@sullcrom.com
                                               Tel: (212) 558-4000
                                               Fax: (212) 558-3588
